, Case 3:19-cr-00207 Document 14 Filed 09/03/19 Page 1 of 12 PagelD #: 24
United States Department of Justice

United States Attorney
Southern District of West Virginia

 

 

Robert C. Byrd United States Courthouse Mailing Address
300 Virginia Street, East Post Office Box 1713
Suite 4000 Charleston, WV 25326
Charleston, WV 25301 304-345-2200
1-800-659-8726 FAX: 304-347-5104

 

 

August 6, 2019 EE |
Rhett H. Johnson GEP - 3 2019

Assistant Federal Public Defender

 

 

 

 

 

 

 

United States Courthouse 5 RORY BERRY [CLERK
300 Virginia Street, East Souther Disirict of West Virginia
Room 3400

Charleston, WV 25301

Re: United States v. Michael Lawrence Collins

Dear Mr. Johnson:

This will confirm our conversations with regard to your
client, Michael Lawrence Collins (hereinafter “Mr. Collins”). As
a result of these conversations, it is agreed by and between the
United States and Mr. Collins as follows:

1. CHARGING AGREEMENT. Mr. Collins agrees to waive his
right pursuant to Rule 7 of the Federal Rules of Criminal Procedure
to be charged by indictment and will consent to the filing of a
single-count information to be filed in the United States District
Court for the Southern District of West Virginia, a copy of which
is attached hereto as “Plea Agreement Exhibit A.”

2. RESOLUTION OF CHARGES. Mr. Collins will plead guilty
to the single count information, which charges him with a violation
of 18 U.S.C. § 1708 (mail theft).

3. MAXIMUM POTENTIAL PENALTY. The maximum penalty to which
Mr. Collins will be exposed by virtue of this guilty plea is as
follows:

MC.

Defendant’s
Initials

 

 
Case 3:19-cr-00207 Document 14 Filed 09/03/19 Page 2 of 12 PagelD #: 25

Rhett H. Johnson

August 6, 2019 Re: Michael Lawrence
Collins
Page 2

(a) Imprisonment for a period of up to 5 years;

(ob) A fine of $250,000, or twice the gross pecuniary gain or
twice the gross pecuniary loss resulting from
defendant’s conduct, whichever is greater;

(c) A term of supervised release not more than 3 years;

(d) A mandatory special assessment of $100 pursuant to 18
U.S.C. § 3013; and

(f) An order of restitution pursuant to 18 U.S.C. §§ 3663
and 3664.

4, RESTITUTION. Notwithstanding the offense of conviction,
Mr. Collins agrees that he owes restitution in the amount of
$177.88 and agrees to pay such restitution, with interest as
allowed by law, to the fullest extent financially feasible. In
aid of restitution, Mr. Collins further agrees as follows:

(a) Mr. Collins agrees to fully assist the United States in
identifying and locating any assets to be applied toward
restitution and to give signed, sworn statements and
testimony concerning assets upon request of the United
States.

(b) Mr. Collins will fully complete and execute, under oath,
a Financial Statement and a Release of Financial
Information on forms supplied by the United States and
will return these completed forms to counsel for the
United States within seven calendar days from the date
of the signing of this plea agreement.

(c) Mr. Collins agrees not to dispose of, transfer or
otherwise encumber any real or personal property which
he currently owns or in which he holds an interest.

C

Defendant’s
Initials

 

 
Case 3:19-cr-00207 Document 14 Filed 09/03/19 Page 3 of 12 PagelD #: 26

Rhett H. Johnson

August 6, 2019 Re: Michael Lawrence
Collins
Page 3

5. SPECIAL ASSESSMENT. Prior to the entry of a plea

pursuant to this plea agreement, Mr. Collins will tender a check
or money order to the Clerk of the United States District Court
for $100, which check or money order shall indicate on its face

the name of defendant and the case number. The sum received by
the Clerk will be applied toward the special assessment imposed by
the Court at sentencing. Mr. Collins will obtain a receipt of

payment from the Clerk and will tender a copy of such receipt to
the United States, to be filed with the Court as an attachment to
this plea agreement. If Mr. Collins fails to provide proof of
payment of the special assessment prior to or at the plea
proceeding, the United States will have the right to void this
plea agreement. In the event this plea agreement becomes void
after payment of the special assessment, such sum shall be promptly
returned to Mr. Collins.

6. PAYMENT OF MONETARY PENALTIES. Mr. Collins authorizes
the Financial Litigation Unit in the United States Attorney’s
Office to obtain a credit report from any major credit reporting
agency prior to sentencing in order to assess his financial
condition for sentencing purposes. Mr. Collins agrees not to
object to the District Court ordering all monetary penalties
(including the special assessment, fine, court costs, and any
restitution that does not exceed the amount set forth in this plea
agreement) to be due and payable in full immediately and subject
to immediate enforcement by the United States. So long as the
monetary penalties are ordered to be due and payable in full
immediately, Mr. Collins further agrees not to object to the
District Court imposing any schedule of payments as merely a
minimum schedule of payments and not the only method, nor a
limitation on the methods, available to the United States to
enforce the judgment.

Mr. Collins authorizes the United States, through the
Financial Litigation Unit, to submit any unpaid criminal monetary
penalty to the United States Treasury for offset in accordance

Mol

Defendant’s
Initials

 
Case 3:19-cr-00207 Document 14 Filed 09/03/19 Page 4 of 12 PagelD #: 27

Rhett H. Johnson

August 6, 2019 Re: Michael Lawrence
Collins

Page 4

with the Treasury Offset Program, regardless of the defendant’s
payment status or history at that time.

In addition to any payment ordered by the Court, Mr. Collins
shall pay all monies received from any source other than earned
income, including but not limited to, lottery winnings, gambling
proceeds, judgments, inheritances, and tax refunds, toward the
court ordered restitution or fine.

Mr. Collins agrees that if he retains counsel or has appointed
counsel in response to the United States’ efforts to collect any
monetary penalty, he shall immediately notify the United States
Attorney’s Office, Attention: Financial Litigation Unit, P.O. Box
1713, Charleston, West Virginia 25326-1713, in writing and shall
instruct his attorney to notify FLU immediately of his
representation.

7. COOPERATION. Mr. Collins will be forthright and
truthful with this office and other law enforcement agencies with
regard to all inquiries made pursuant to this agreement, and will
give signed, sworn statements and grand jury and trial testimony
upon request of the United States. In complying with this
provision, Mr. Collins may have counsel present except when
appearing before a grand jury.

8. USE IMMUNITY. Unless this agreement becomes void due
to a violation of any of its terms by Mr. Collins, and except as
expressly provided in paragraph 10 below, nothing contained in any
statement or testimony provided by him pursuant to this agreement,
or any evidence developed therefrom, will be used against him,
directly or indirectly, in any further criminal prosecutions or in
determining the applicable guideline range under the Federal
Sentencing Guidelines.

9. LIMITATIONS ON IMMUNITY. Nothing contained in this
agreement restricts the use of information obtained by the United
States from an independent, legitimate source, separate and apart

MC

Defendant’s
Initials

 

 
Case 3:19-cr-00207 Document 14 Filed 09/03/19 Page 5 of 12 PagelD #: 28

Rhett H. Johnson

August 6, 2019 Re: Michael Lawrence
Collins

Page 5

from any information and testimony provided pursuant to this
agreement, in determining the applicable guideline range or in
prosecuting Mr. Collins for any violations of federal or state
laws. The United States reserves the right to prosecute Mr.
Collins for perjury or false statement if such a situation should
occur pursuant to this agreement.

10. STIPULATION OF FACTS AND WAIVER OF FED. R. EVID. 410.
The United States and Mr. Collins stipulate and agree that the
facts comprising the offense of conviction and relevant conduct
include the facts outlined in the “Stipulation of Facts,” a copy
of which is attached hereto as “Plea Agreement Exhibit B.”

Mr. Collins agrees that if he withdraws from this agreement,
or this agreement is voided as a result of a breach of its terms
by him, and he is subsequently tried for his conduct alleged in
the information and other relevant conduct, as more specifically
described in the Stipulation of Facts, the United States may use
and introduce the Stipulation of Facts in the United States case-
in-chief, in cross-examination of Mr. Collins or of any of his
witnesses, or in rebuttal of any testimony introduced by him or on
his behalf. Mr. Collins knowingly and voluntarily waives, see
United States v. Mezzanatto, 513 U.S. 196 (1995), any right he has
pursuant to Fed. R. Evid. 410 that would prohibit such use of the
Stipulation of Facts. Tf the Court does not accept the plea
agreement through no fault of the defendant, or the Court declares
the agreement void due to a breach of its terms by the United
States, the Stipulation of Facts cannot be used by the United
States.

 

The United States and Mr. Collins understand and acknowledge
that the Court is not bound by the Stipulation of Facts and that
if some or all of the Stipulation of Facts is not accepted by the
Court, the parties will not have the right to withdraw from the
plea agreement.

11. AGREEMENT ON SENTENCING GUIDELINES. Based on the

MC

Defendant’s
Initials

 

 
Case 3:19-cr-00207 Document 14 Filed 09/03/19 Page 6 of 12 PagelD #: 29

Rhett H. Johnson

August 6, 2019 Re: Michael Lawrence
Collins

Page 6

foregoing Stipulation of Facts, the United States and Mr. Collins
agree that the following provisions of the United States Sentencing
Guidelines apply to this case.

USSG §2B1.1, by cross reference to §2D2.1(a) (1)

 

Base offense level 8

The United States and Mr. Collins acknowledge and understand
that the Court and the Probation Office are not bound by the
parties' calculation of the United States Sentencing Guidelines
set forth above and that the parties shall not have the right to
withdraw from the plea agreement due to a disagreement with the
Court's calculation of the appropriate guideline range,

12. WAIVER OF APPEAL AND COLLATERAL ATTACK. Mr. Collins
knowingly and voluntarily waives his right to seek appellate review
of his conviction and of any sentence of imprisonment, fine, or
term of supervised release imposed by the District Court, or the
manner in which the sentence was determined, on any ground
whatsoever including any ground set forth in 18 U.S.C. § 3742(a),
except that the defendant may appeal any sentence that exceeds the
maximum penalty prescribed by statute. Mr. Collins also knowingly
and voluntarily waives any right to seek appellate review of any
claim or argument that (1) the statute of conviction eTpu.s.c. $

7B eta. is unconstitutional, and (2) Mr. Collins*s conduct set

forth in the Stipulation of Facts (Plea Agreement Exhibit B) does

AOT not fall within the scope of the 2B S.C. $ a . C U

O 17026 kIT ~

v VY The United States also agrees to waive its right to appeal

e any sentence of imprisonment, fine, or term of supervised release

imposed by the District Court, or the manner in which the sentence

was determined, on any ground whatsoever, including any ground set

forth in 18 U.S.C. § 3742(b), except that the United States may

appeal any sentence that is below the minimum penalty, if any,
prescribed by statute.

Meo

Defendant’s
Initials

 
Case 3:19-cr-00207 Document 14 Filed 09/03/19 Page 7 of 12 PagelD #: 30

Rhett H. Johnson

August 6, 2019 Re: Michael Lawrence
Collins

Page 7

Mr. Collins also knowingly and voluntarily waives the right
to challenge his guilty plea and conviction resulting from this
plea agreement, and any sentence imposed for the conviction, in
any collateral attack, including but not limited to a motion
brought under 28 U.S.C. § 2255.

The waivers noted above shall not apply to a post-conviction
collateral attack or direct appeal based on a claim of ineffective
assistance of counsel.

13. WAIVER OF FOIA AND PRIVACY RIGHT. Mr. Collins knowingly
and voluntarily waives all rights, whether asserted directly or by
a representative, to request or receive from any department or
agency of the United States any records pertaining to _ the
investigation or prosecution of this case, including without any
limitation any records that may be sought under the Freedom of
Information Act (FOIA), 5 U.S.C. § 552, or the Privacy Act of 1974,
5 U.S.C. § 552a, following final disposition.

14. FINAL DISPOSITION. The matter of sentencing is within
the sole discretion of the Court. The United States has made no
representations or promises as to a specific sentence. The United
States reserves the right to:

(a) Inform the Probation Office and the Court of all. relevant
facts and conduct;

(ob) Present evidence and argument relevant to the factors
enumerated in 18 U.S.C. § 3553(a);

(c) Respond to questions raised by the Court;

(d) Correct inaccuracies or inadeguacies in the presentence
report;

(e) Respond to statements made to the Court by or on behalf
of Mr. Collins;

Defendant's
Initials

 

 

 
Case 3:19-cr-00207 Document 14 Filed 09/03/19 Page 8 of 12 PagelD #: 31

Rhett H. Johnson

August 6, 2019 Re: Michael Lawrence
Collins

Page 8

(f£) Advise the Court concerning the nature and extent of Mr.
Collins’s cooperation; and

(g) Address the Court regarding the issue of Mr. Collins’s
acceptance of responsibility.

15. VOIDING OF AGREEMENT. If either the United States or
Mr. Collins violates the terms of this agreement, the other party
will have the right to void this agreement. If the Court refuses
to accept this agreement, it shall be void.

16. ENTIRETY OF AGREEMENT. This written agreement
constitutes the entire agreement between the United States and Mr.
Collins in this matter. There are no agreements, understandings

or recommendations as to any other pending or future charges
against Mr. Collins in any Court other than the United States
District Court for the Southern District of West Virginia.

Acknowledged and agreed to on behalf of the United States:

MICHABRL B. STUART

Upbted States Attorney
By: (Pew “peak

ANDREW J. TESSMAN
Assistant United States Attorney

I hereby acknowledge by my initials at the bottom of each of the
foregoing pages and by my signature on the last page of this 9-
page agreement that I have read and carefully discussed every
part of it with my attorneys, that I understand the terms of
this agreement, and that I voluntarily agree to those terms and
conditions set forth in the agreement. I further acknowledge
that my attorneys have advised me of my rights, possible
defenses, the Sentencing Guideline provisions, and the

Defendant’s
Initials

 

 
Case 3:19-cr-00207 Document 14 Filed 09/03/19 Page 9 of 12 PagelD #: 32

Rhett H. Johnson

August 6, 2019 Re: Michael Lawrence
Collins

Page 9

consequences of entering into this agreement, that no promises
or inducements have been made to me other than those in this
agreement, and that no one has threatened me or forced me in any
way to enter into this agreement. Finally, I am satisfied with
the representation of my attorneys in this matter.

f

ue: %-195- JalF

 

 

Michael Lawrence Collins Date Signed
Defendant

AZ WOOL. Ys/9
RHett H. Sdéhnson Date Signed

Counsel for Defendant

 
Case 3:19-cr-00207 Document 14 Filed 09/03/19 Page 10 of 12 PagelD #: 33

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA
Vv. CRIMINAL NO.
18 U.S.C. § 1708

MICHAEL LAWRENCE COLLINS

INFORMATION

(Mail Theft)
The United States Attorney Charges:

On or about December 18, 2018, at or near Huntington, Cabell
County, West Virginia, and within the Southern District of West
Virginia and elsewhere, MICHAEL LAWRENCE COLLINS did unlawfully
have in his possession a package addressed to Douglas Smith at
1201 6th Ave, Huntington, WV 25701 which had been stolen, taken,
embezzled and abstracted from a mail route, which was an authorized
depository for mail matter, knowing the said package to have been
stolen, taken, embezzled and abstracted from an authorized
depository for mail matter.

In violation of Title 18, United States Code, Section 1708.

MICHAEL B. STUART
United States Attorney

By:

 

ANDREW J. TESSMAN
Assistant United States Attorney

PLEA AGREEMENT EXHIBIT A

 
Case 3:19-cr-00207 Document 14 Filed 09/03/19 Page 11 of 12 PagelD #: 34

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON

UNITED STATES OF AMERICA

Vv. CRIMINAL NO.

MICHAEL LAWRENCE COLLINS

STIPULATION OF FACTS

 

The United States and Michael Lawrence Collins stipulate and
agree that the facts comprising the offense of conviction (in the
single count Information in the Southern District of West Virginia,
Criminal No. ), includes the following:

1. From approximately July 2018 to December 2018, I was
employed as a contract truck driver for Gary Noble Trucking, LLC.

2. My employment duties and responsibilities as a contract
truck driver with Gary Noble Trucking, LLC included the transport
of United States mail matter to and from United States Postal
Services’ (USPS) facilities in Ashland, Boyd County, Kentucky,
Huntington, Cabell County, West Virginia, and Charleston, Kanawha
County, West Virginia.

3. From August 2018 through December 2018, on approximately
eighteen occasions, I opened and removed the contents of sealed
U.S. mail parcels that were labeled as being sent from the “VAMC.”
I gained access to the U.S. mail parcels, and the articles
contained therein, by virtue of my employment as a contract truck
driver for Gary Noble Trucking, LLC.

4. When I opened the U.S. mail during my truck route, I was
looking for specific types of prescription medications, such as
hydrocodone. When I found the specific types of prescription
medications, I stole and converted the prescription medications
for my personal use.

5. I knew that I was prohibited from taking, opening, and
removing the contents of U.S. mail parcels.

PLEA AGREEMENT EXHIBIT B

 
Case 3:19-cr-00207 Document 14 Filed 09/03/19 Page 12 of 12 PagelD #: 35

6. I agree with the United States that hydrocodone is a
Schedule II opiate.

7. I agree with the United States that Huntington, Cabell
County, West Virginia, and Charleston, Kanawha County, West
Virginia are within the Southern District of West Virginia.

Stipulated and agreed to:

unrabe(/ L (p UL Az2 -15-Qo0lF

 

 

Michael Lawrence Collins Date
Defendant

JK [Ih OSI / )4_
Rhett Johhsén, Esquire Date

Counsel for Defendant

(Dp oun 4/5 |ia

Bhdrew J. Tessman Date
Assistant United States Attorney

PLEA AGREEMENT EXHIBIT B
2

 
